DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-31 are pending in this application.

Election/Restrictions
Claims 10-21 and 23-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 29, 2020.

Information Disclosure Statement
The information disclosure statements filed on January 13, 2021 and March 2, 2021 have been considered.  The English abstracts of the non-English documents were considered.  The finality of the last office action is withdrawn due to prior art in the information disclosure statements.  The information disclosure statements were filed with certification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato (US 2014/0113223).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
	Kato in paragraphs 0036-0040 teaches a silicon substrate (which is a known electronic device substrate) (line 2 of claim 1).  On the substrate is applied two resist film layers.  Table 12 teaches the first layer can be an antireflection film which meets the limitation in claim 1, line 3 of the first layer being a photosensitive dielectric.  The second layer is recited in line 4 of claim 1 as a photosensitive layer.  Paragraph 0055 teaches that the solubility parameter of the first layer I lower than the solubility parameter of the second layer.  Therefore, the dissolution rate of the first layer is less than the dissolution rate of the second layer.  The teachings of paragraph 0055 meet the claim limitations recited in claims 1, lines 5-7 of the current application.
	The limitations of claim 1 are taught by Kato.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kato.
The applied reference (Kato) has a common assigned with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 

The teachings of Kato are discussed above.
Claims 2 and 3 recite the general compositions of the two layers.  Each one comprises a polymer as recited as component “a”.  Component “b” is the solubility switching compound which is further defined in claim 7 as among other things different methacrylates.  Paragraph 0686 teaches the compositions can include methacrylates meeting the limitation of component “b” and claim 7.  Component “c” is a photoactive compound which can be a photoacid generator, photosensitive radical imitator and combination.  Paragraph 0696 teaches photoacid generators as a part of the compositions.  Paragraph 0318 teaches initiators as part of the composition.  Paragraph 0693 teach photosensitizers as part of the compositions.  Claim 3 further recites a solvent as component “d”.  Solvents are common parts of photosensitive compositions and are taught in paragraph 18, for example.  Paragraphs 0091-0095 teach a reactive group which can include carboxyl groups as recited in claims 4 and 5.  Paragraph 0639 teaches that the composition can include urethanes, amides o ethers as recited in claim 6.
Therefore, it would have been obvious to one of ordinary skill in the art to have used compositions as recited in claims 2-7 because Kato teaches that such components are useful in the photosensitive layers.

Claim 22 is rejected under 35 U.S.C. 103 as being obvious over Yamanaka (US 2010/0218984) in view of Kato.
The applied reference (Kato) has a common assigned with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Claim 22 recites a dry film structure.  Paragraphs 0309-0347 of Yamanaka teaches a dry film resist with two film layers (paragraph 0309).  Paragraph 0310 teaches that the two layers are applied to a support film.  The support film meets the limitation of a polymeric carrier layer in line 2 of claim 22.  Paragraph 0312 teach the first resist layer and paragraph 0314 teaches the second resist layer.
	Yamanaka does not teach the ratio of dissolution rates.  This is taught by Kato.
The teachings of Kato have been discussed above.


Response to Arguments
The 35 USC 112 and 35 USC 103 rejections of claims made in the final rejection have been overcome due to arguments presented.
The current 35 USC 102 and 35 USC103 rejections have been applied using art form the information disclosure statements filed by Applicant.

Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach the use of polyimide polymers as recited in claims 8 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


								/Kathleen Duda/

KATHLEEN DUDA
Primary Patent Examiner
Art Unit 1737